UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 06-7426



LARRIANTE SUMBRY,

                                                Petitioner - Appellant,

          versus


INDIANA STATE   PRISON;   ED   G.   BUSS;   INDIANA
GOVERNOR,

                                               Respondents - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
District Judge. (2:06-cv-00308)


Submitted: October 17, 2006                    Decided: October 24, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larriante Sumbry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Larriante Sumbry seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition.              The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)    (2000).    A   prisoner   satisfies      this   standard    by

demonstrating     that    reasonable     jurists   would     find    that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Sumbry has not

made the requisite showing. Accordingly, we deny Sumbry’s “request

to convert common law appeal into an exclusive remedy tort,” deny

a   certificate    of   appealability,    and   dismiss    the    appeal.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                     DISMISSED




                                   - 2 -